Citation Nr: 0609422	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial increased rating for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to 
August 2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision of the Hartford, Connecticut, Department of Veterans 
(VA) Regional Office (RO), which granted, amongst other 
issues, service connection for left and right knee 
patellofemoral syndrome, and awarded a noncompensable rating, 
effective August 12, 2003.  The veteran disagreed with the 
noncompensable rating and the current appeal ensued.  By 
rating decision of January 2005, the veteran's left and right 
knee patellofemoral syndrome ratings were increased to 
10 percent for each disability effective August 12, 2003.  
The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
these claims are still in appellate status.  


FINDINGS OF FACT

1.  The veteran's left knee patellofemoral syndrome is 
manifested by limitation of left knee flexion to at most, 120 
degrees, with no more than slight lateral instability shown.  

2.  The veteran's right knee patellofemoral syndrome is 
manifested by limitation of left knee flexion to at most, 120 
degrees, with no more than slight lateral instability shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial 10 percent 
evaluation for left knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Code 
5257, 5260, 5261 (2005).  

2.  The criteria for an increased initial 10 percent 
evaluation for right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Code 
5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case and the 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
July 2003 and September 2003, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letters informed the appellant what evidence 
and information VA would be obtaining, and essentially asked 
the appellant to send to VA any information he had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA has, in essence, informed the appellant what he needed to 
show for service connection and increased rating claims.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant case, and proper subsequent VA process was also 
performed as to the claims.  The Board concludes, that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a 
hearing and did so before a hearing officer at the RO.  He 
also was provided the opportunity to appear at a 
videoconference hearing in October 2005, and he did not 
report for that hearing.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of the claims 
on appeal, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Initial Evaluation

In a rating decision of November 2003, the RO granted service 
connection for left knee patellofemoral syndrome, and right 
knee patellofemoral syndrome and assigned a noncompensable 
evaluations for both disabilities , effective from 
August 2003.  This is an initial rating from the grant of 
service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The veteran claims that his left and right knee 
patellofemoral syndrome is more severe than the current 
evaluations reflects.  Evidence relevant to the severity of 
the veteran's bilateral patellofemoral syndrome includes 
service medical records which show he was seen and treated 
for this disability since 1999 in service.  

The veteran underwent VA examination in September 2003.  He 
complained of pain in both knees, worse when sitting.  At the 
time of the examination, he had not received any specific 
treatment for these symptoms.  Physical examination revealed 
normal gait.  He was able to get on and off the examination 
table and squat without difficulty.  There was no tenderness 
on palpation of either knee.  There were no palpable 
effusions.  McMurray's test, anterior drawer's test, and 
Lachman' s test were all negative, bilaterally.  He had range 
of motion of 0 to 120 degrees for both knees.  The pertinent 
diagnoses were multiple musculoskeletal symptoms in the 
absence of objective findings of loss of function and mild 
bilateral patellofemoral syndrome.  

VA outpatient treatment record of July 2004 showed the 
veteran was seen for initial visit to initiate care by VA.  
He related he had knee pain since early physical training in 
service.  He twisted his right knee on a march but finished 
and since that time had pain with activity, especially at 
night after activity.  His left knee began to hurt after he 
began favoring it and now it bothered him after activity, but 
less so.  He related he had no swelling, or redness, 
clicking, locking, or giving away.  He also stated that he 
had not used medication to help with pain.  Physical 
examination revealed bilateral knees with no swelling, 
erythema, which was non tender to palpation.  Lachman' s and 
McMurray tests were negative.  There was slight laxity shown.  
There was no crepitus shown.  The assessment was knee pain 
consistent with patellofemoral syndrome.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
left and right knee patellofemoral syndrome warrant no more 
than the currently assigned 10 percent evaluation under 
Diagnostic Code 5257.  Examination reports show that there 
was no subluxation and only mild lateral instability of the 
knees, which warrants no more than a 10 percent evaluation 
under Diagnostic Code 5257.  Moderate subluxation or lateral 
instability, necessary for a 20 percent evaluation, is not 
shown.  

The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  Likewise, he is not shown to 
have limitation of flexion or extension of the knees which 
would warrant compensable ratings under Diagnostic Codes 5260 
and 5261.  The evidence shows that the range of motion of 
both knees is 0 to 120 degrees of flexion.  There is no 
objective evidence that pain on use of the joint results in 
limitation of motion to a degree which would support a 
compensable rating based on limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also, since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is not warranted.  

Under the foregoing circumstances, a basis upon which to 
assign an initial in excess of 10 percent evaluation for the 
veteran's left and right knee disabilities have not been 
shown and the veteran's appeal is denied.  


ORDER

An increased initial rating for left knee patellofemoral 
syndrome is denied.  

An increased initial rating for right knee patellofemoral 
syndrome is denied.  






____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


